NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TROY ALJENE SCOTT, AKA Troy Algene No. 18-15103
Scott,
                                   D.C. No. 1:17-cv-00710-DAD-MJS
           Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JOHN SUTTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Former California state prisoner Troy Aljene Scott, AKA Troy Algene Scott,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging various constitutional claims related to a housing reassignment

while in prison. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Scott’s due process claims related to

his transfer because Scott failed to allege facts sufficient to show that the transfer

to a higher level security housing unit imposed an “atypical and significant

hardship [on him] in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995); see also Meachum v. Fano, 427 U.S. 215, 224-

25 (1976) (there is generally no liberty interest in being housed in a particular

correctional facility or unit); Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir.

2009) (“[S]tate departmental regulations do not establish a federal constitutional

violation.” (emphasis omitted)).

      The district court properly dismissed Scott’s Eighth Amendment claim

because Scott failed to allege facts sufficient to show that defendants knew of and

disregarded an excessive risk to Scott’s safety. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (“[A] prison official cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement unless the

official knows of and disregards an excessive risk to inmate health or safety.”).

      The district court properly dismissed Scott’s access-to-courts claims because

Scott failed to allege facts sufficient to show that he suffered an actual injury as a


                                           2                                     18-15103
result of defendants’ conduct. See Silva v. Di Vittorio, 658 F.3d 1090, 1102-04

(9th Cir. 2011) (requiring facts showing actual injury in order to state a First

Amendment access-to-courts claim), overruled on other grounds as stated in

Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015); see also Lewis v. Casey,

518 U.S. 343, 351 (1996) (prisoner must show that the deficiencies in the prison’s

legal assistance hindered his efforts to pursue a nonfrivolous legal claim).

      AFFIRMED.




                                           3                                       18-15103